                            UNITED STATES DISTRICT COURT
                                    District of Maine

 EDWARD THOMAS KENNEDY,                      )
                                             )
            Plaintiff                        )
                                             )
 v.                                          )     No. 1:18-cv-00339-GZS
                                             )
 STATE OF MAINE, et al.,                     )
                                             )
            Defendants                       )
                                             )

                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on September 19, 2018, his

Recommended Decision (ECF No. 7). Plaintiff filed his Objection to the Recommended Decision

(ECF No. 8) on October 1, 2018.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is hereby ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED.

       3.      It is hereby ORDERED that Plaintiff’s Motion for Authorization to File
               Electronically (ECF No. 9) is accordingly MOOT.


                                                  /s/George Z. Singal_____________
                                                  U.S. District Judge
Dated this 15th day of October, 2018.
